Title: From Elizabeth Smith Shaw Peabody to Joseph Barlow Felt, 21 August 1811
From: Peabody, Elizabeth Smith Shaw
To: Felt, Joseph Barlow



My amiable Friend,
Atkinson August 21st. 1811—

Company, unexpected, & avocations unavoidable, have for several Days occupied my whole Time, & left me but a few moments to address my absent Friend, & to thank him for his Letter, forwarded by Mr Cogswell—
I am rejoiced to hear both from Mr Nichols & you, that your College affairs, wear so favourable an Aspect—It must be consoling to Government, & lighten the oppressive Cares, of those who have the charge of rearing Youth to Literary pursuits, to moral Virtue, & religious important Truths—You very justly comment upon the different feelings, & Situations of those who had walked in Wisdom’s Path, & had engaged the Love & Esteem of the Worthy; & of such who had squandered Time in doing Nothing, or in “riotous Living,” in scenes of folly, & dissapation, had incurred Disgrace, forfeited the kind regards, & good wishes of their fellow Students—& must now quit the fair, pure found of Knowledge, mortified that they had not wit to apply, nor Taste to experience, or realize its Sweets—you mention seeing Mr Paine, since his unfortunate Suspension—Unfortunate indeed—Though with you, I sincerely hope his Folly, will prove a Beacon, to preserve him from future Evils—You are too well acquainted with my Temper, my feelings, & the ardent Interest I take in the welfare of Youth, not to know that their Errors cause a deep Sigh, & bitter pang to my Heart—Yet his subsequent honourable Conduct, soothed, & in some measure attoned for the Indiscretion of his Youth—I pity his good Father, & am grieved that Mary should add to the weight of Trouble, which he already has, in the Indisposition, of her, who ought to lessen his domestic Burdens, instead of increasing. I regret that one, who has ever been a member of our family, should place himself on such disagreeable Ground.—Ground, which in future he must tread with double Caution—for it is always more difficult to retrieve, than to keep your Rank—Yet however arduous, I hope he will have ambition, & virtue enough to exert every power of body, & Soul, & apply closely to his proper Studies—avoiding the dissapated, & the Intemperate of any Discription
Mr Gilman has given a very polite Invitation to our family to attend his Commencent,—He has the honour to recite a Poem—I have not heard the Subject—but hope whatever it is, he may be so happy as to do it justice—Mr Peabody I hope will go, Abby—is now at Boston—I shall, like Sarah, be in my Tent—
I know you will be grieved to hear our excellent Mr Vose, is now sick a bed, been confided with a billious Fever for 17 Days—we hope it has turned, but his pulse is slow, & feeble but I hope, out of danger—
I have always been glad for close applicants, when a vacation is at hand—They generally are worn down by hard Study, & their Health requires a release—I hope you soon will experience one of Sirs—friendly Salutations at the Hospitable Mansion you so affectionately mention—Here, share whatever our Call affords—“our frugal fare—our Blessing & repose”—
In behalf of Mr Peabody, I proffer you his best Wishes for your health, prosperity, & Happiness, with those of your Friend
Elizabeth PeabodyIt is late—excuse every inaccuracy—
